                Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BARBARA HAMILTON, ALIANDRI BAUTISTA,
 WALTER MOORE, BRENDA CORDERO, DEVON                              Case No.
 FERNANDEZ, IRENE GOSHAY, TALEIDA
 GAMBLE, DESIREE WRIGHT, PHILLIP JAMES,
 SHONYTA ALSTON, SHAASIA HAYES,
                                                                  COMPLAINT
 PATRICK JOHNSON, JACQUELINE GRAVES,
 ANGEL RIVERA, SARAH CARTER, SHALIVIA
 COPPEDGE, MIGUEL BAEZ, LOLETTA
 ROBERTSON, LORICE BATTISTE, TASHEEN                             RULE 23 CLASS ACTION
 BRENT, GRISEL APONTE, MICHAEL BRITT,
 KYANA WILLIAMS, DERECK LOWERY, and
 ANITA PETERSON, on behalf of themselves and all
 other similarly situated,
                               Plaintiffs,

        -against-

 THE AUGUST AICHHORN CENTER FOR
 ADOLESCENT RESIDENTIAL CARE, INC.,

                              Defendant.



       Plaintiffs BARBARA HAMILTON, ALIANDRI BAUTISTA, WALTER MOORE, BRENDA

CORDERO, DEVON FERNANDEZ, IRENE GOSHAY, TALEIDA GAMBLE, DESIREE WRIGHT,

PHILLIP JAMES, SHONTYA ALSTON, SHAASIA HAYES, PATRICK JOHNSON, JACQUELINE

GRAVES, ANGEL RIVERA, SARAH CARTER, SHALIVIA COPPEDGE, MIGUEL BAEZ,

LOLETTA ROBERTSON, LORICE BATTISTE, TASHEEN BRENT, GRISEL APONTE, MICHAEL

BRITT, KYANA WILLIAMS, DERECK LOWERY, and ANITA PETERSON (“Plaintiffs”), on behalf

of themselves and all others similarly situated, by and through their attorneys, Harrison, Harrison &

Assoc., Ltd., allege upon personal knowledge as to themselves and upon information and belief as to

other matters, as follows:


                                                    1
                Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 2 of 22



                                    PRELIMINARY STATEMENT

    1. Plaintiffs bring this action on behalf of themselves and other employees of Defendant THE

       AUGUST AICHHORN CENTER FOR ADOLESCENT RESIDENTIAL CARE, INC. (“August

       Aichhorn” or “Defendant”) who were terminated in late April/early May of 2020 as part of, or as

       the result of, a plant closing ordered by the Defendant. In violation of the Worker Adjustment

       and Retraining Notification Act (“WARN Act”), 29 U.S.C. § 2101 et. seq. and the New York

       State Worker Adjustment and Retraining Notification Act (“NY WARN Act”), New York Labor

       Law (“NYLL”) § 860 et. seq., Defendant neither provided 60 days advance written notice of

       their terminations, as required by the WARN Act, nor 90 days advance written notice of their

       terminations, as required by the NY WARN Act.

    2. Congress enacted the WARN Act to provide “workers and their families some transition time to

       adjust to the prospective loss of employment, to seek and obtain alternative jobs, and if

       necessary, to enter skill training or retraining that will allow these workers to successfully

       compete in the job market.” See 29 CFR § 639.1. Similarly, New York State enacted the NY

       WARN Act with its lengthier notice provision to, inter alia, “give affected employees more time

       to get their finances in order, explore health care options, find another source of income, or begin

       training for future employment.”1 ,

    3. Plaintiffs respectfully seek to recover, on behalf of themselves and the Class Members they seek

       to represent, their wages and benefits, in addition to attorneys’ fees and costs, pursuant to the

       WARN Act and the NY WARN Act.

                                    JURISDICTION AND VENUE

    4. Jurisdiction of this Court over Plaintiffs’ WARN claims is based upon 29 U.S.C. § 2104., and 28

1
 See A10847, 2008, N.Y.S. Assemb. Memorandum in Support of Legislation, available at
https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=A10847&term=2007&Memo=Y (last visited May,
25, 2020).


                                                     2
            Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 3 of 22



   U.S.C § 1331.

5. This Court has jurisdiction over the state law claims brought in this action pursuant to 28 U.S.C.

   § 1367 in that they arise out of the same set of operative facts and are so related to Plaintiffs’

   WARN claims that they form part of the same case or controversy.

6. Venue is proper within this District pursuant to 28 U.S.C. § 1391, because Defendant maintains

   its administrative office in, does business in, and accordingly resides in, this District. Venue is

   further proper within this District pursuant to 28 U.S.C. § 1391 because a substantial part of the

   events or omissions giving rise to the claims occurred within this District.

7. Accordingly, this action properly lies in the Southern District of New York, pursuant to 28

   U.S.C. 1391.

                                         THE PARTIES

8. Plaintiff BARBARA HAMILTON is a resident of New York County, State of New York, who

   was employed by Defendant from in or about March, 1998, until May 1, 2020.

9. Plaintiff ALIANDRI BAUTISTA is a resident of New York County, State of New York, who

   was employed by Defendant from in or about September, 2017, until April 27, 2020.

10. Plaintiff WALTER MOORE is a resident of New York County, State of New York, who was

   employed by Defendant from in or about July 2007 until May 18, 2020.

11. Plaintiff BRENDA CORDERO is a resident of Bergen County, State of New Jersey, who was

   employed by Defendant from April17, 2010, until April 17, 2020.

12. Plaintiff DEVON FERNANDEZ is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about June, 2017, until May 1, 2020.

13. Plaintiff IRENE GOSHAY is a resident of Queens County, State of New York, who was

   employed by Defendant from in or about March, 1998 until May 1, 2020.




                                                 3
           Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 4 of 22



14. Plaintiff TALEIDA GAMBLE is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about July 27, 2017 until April 27, 2020.

15. Plaintiff DESIREE WRIGHT is a resident of New York County, State of New York, who was

   employed by Defendant from in or about 2013 until April 27, 2020.

16. Plaintiff PHILLIP JAMES is a resident of New York County, State of New York, who was

   employed by Defendant from in or about September 1, 2005 until May 1, 2020.

17. Plaintiff SHONTYA ALSTON is a resident of Rockland County, State of New York, who was

   employed by Defendant from in or about August 4, 2016 until May 1, 2020.

18. Plaintiff SHAASIA HAYES is a resident of New York County, State of New York, who was

   employed by Defendant from in or about February 17, 2017 until May 1, 2020.

19. Plaintiff PATRICK JOHNSON is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about 2014 until May 2, 2020.

20. Plaintiff JACQUELINE GRAVES is a resident of New York County, State of New York, who

   was employed by Defendant from in or about 2005 until April 27, 2020.

21. Plaintiff ANGEL RIVERA is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about January 6, 2018 until May 1, 2020.

22. Plaintiff SARAH CARTER is a resident of Monroe County, Pennsylvania, who was employed

   by Defendant from in or about June 1, 1997 until April 27, 2020.

23. Plaintiff SHALIVIA COPPEDGE is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about December 28, 2015 until May 1, 2020.

24. Plaintiff MIGUEL BAEZ is a resident of New York County, State of New York, who was

   employed by Defendant from in or about June 1, 2009 until May 1, 2020.

25. Plaintiff LOLETTA ROBERTSON is a resident of New York County, State of New York, who




                                              4
            Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 5 of 22



   was employed by Defendant from in or about December 15, 2013 until May 1, 2020.

26. Plaintiff LORICE BATTISTE is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about October 2, 1999 until May 1, 2020.

27. Plaintiff TASHEEN BRENT is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about June 1, 2000 until May 1, 2020.

28. Plaintiff GRISEL APONTE is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about January 2012 until May 1, 2020.

29. Plaintiff MICHAEL BRITT is a resident of New York County, State of New York, who was

   employed by Defendant from in or about June, 2010 until April 27, 2020.

30. Plaintiff KYANA WILLIAMS is a resident of Bronx County, State of New York, who was

   employed by Defendant from in or about July 28, 2017 until May 1, 2020.

31. Plaintiff DERECK LOWERY is a resident of Kings County, State of New York, who was

   employed by Defendant from in or about February 25, 1998 until May 1, 2020.

32. Plaintiff ANITA PETERSON is a resident of New York County, State of New York, who was

   employed by Defendant from in or about February 25, 1998 until May 1, 2020.

33. At all times relevant hereto, Plaintiffs and the Class Members were “employees” of Defendant

   August Aichhorn.

34. Defendant THE AUGUST AICHHORN CENTER FOR ADOLESCENT RESIDENTIAL

   CARE, INC. (“August Aichhorn” or “Defendant”) is a New York not-for-profit corporation,

   with its administrative offices located at 15 W 72nd Street, New York, NY 10023, which at all

   times relevant hereto operated two residential service programs in New York City (one in

   Manhattan and the other in Brooklyn), as well as a school, to provide treatment and long-term




                                               5
                    Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 6 of 22



          care to teenagers who need psychiatric care and/or treatment. 2

      35. At all times relevant hereto, Defendant is, and has been, an “employer” within the meaning of

          Section 2(a)(10) of the WARN Act, 29 U.S.C .§ 2101(a)(1) and Section 860-(a)(3) of the NY

          WARN Act.

      36. At all times relevant hereto, Defendant employed more than 100 employees who in the aggregate

          worked at least 4,000 hours per week exclusive of overtime.

                                         FACTUAL ALLEGATIONS

      37. For many years, Plaintiffs and the Class Members were employed by Defendant in various

          positions in Defendant’s residential service programs.

      38. On March 11, 2020, Defendant issued letters to some, but not all, of its employees, including

          many of the Plaintiffs and Class Members, that stated that its Board had decided that it “must

          immediately begin the process of closing”. The March 11th letter did not indicate a closing date

          but promised to “try to keep everyone informed as this situation develops”. A copy of the 3/11

          letter is annexed hereto as Exhibit “1”.

      39. Sixteen days later, on March 27, 2020, Defendant issued letters to some, but not all, of its

          employees, including many of the Plaintiffs and Class Members, informing them that their

          employment would terminate on or about May 1, 2020. A copy of the 3/27 letter is annexed

          hereto as Exhibit “2”.

      40. Shortly thereafter, on April 6, 2020, Defendant filed a Warn Notice with the New York State

          Department of Labor3 (the “Warn Notice”), a copy of which is annexed hereto as Exhibit “3”,

          which indicated that its “layoff date” and “closing date” would be “May 1”. Defendant did not

          distribute the Warn Notice to its employees, including the Plaintiffs and Class Members.

2
    https://www.aichhorn.org - accessed 5/15/20
3
    https://labor.ny.gov/app/warn/details.asp?id=7861 – accessed 5/24/2020.


                                                         6
            Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 7 of 22



41. Several weeks later, on or about April 23, 2020, many of the Plaintiffs and the Class Members

   received letters from Defendant indicating that their employment would terminate on April 27,

   2020 (“Termination Letter”). A copy of a Termination Letter is annexed hereto as Exhibit “4”.

42. On or about May 1, 2020, Defendant ceased operations at its Manhattan location. As a result of

   this closure, Defendant terminated almost all of its employees employed at its Manhattan

   location, including all of the Plaintiffs and Class Members.

43. As the permanent shutdown of Defendant’s Manhattan location resulted in an employment loss

   of more than 50 full-time employees within a thirty (30) day period, the shutdown constituted a

   plant closing as defined in the WARN Act, 29 U.S.C .§ 2101(a)(2).

44. As the permanent shutdown of Defendant’s Manhattan location resulted in an employment loss

   of more than 25 full-time employees within a thirty (30) day period, the shutdown constituted a

   plant closing as defined in the NY WARN Act § 860-(a)(6).

45. Defendant failed to provide Plaintiffs and the Class Members with sixty (60) days advance notice

   of the plant closing as required by the WARN Act, and with ninety (90) days advance notice of

   the plant closing as required by the NY WARN Act.

46. Defendant failed to pay Plaintiffs and the Class Members their wages and salaries following their

   respective terminations, and failed to make the 403(b) contributions and provide health insurance

   coverage and other employee benefits payments in respect to them for sixty (60) and ninety (90)

   calendar days from the date(s) they were given notice of Defendant’s plant closing.

47. Defendant’s sudden closure and failure to provide the required notice to Plaintiffs and the Class

   Members had a severe financial impact on them because Defendants failed to pay Plaintiffs and

   the Class Members their wages and salaries, as well as their health and retirement benefits for the

   full notice period.




                                                7
            Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 8 of 22



48. Further, the Defendant failed to provide a statement in its Warn Notice stating the basis for

   providing less than the required notice, as required by the WARN Act, 29 U.S.C § 2101(b)(3),

   and NYLL § 860-(c)(2).

49. Defendant committed the foregoing acts in an effort to suppress their labor costs, and acted

   knowingly, intentionally and willfully against the Plaintiffs and the Class Members.

                              RULE 23 CLASS ALLEGATIONS

50. Plaintiffs bring their claims pursuant to the Fed. R. Civ. P. (“FRCP”) Rule 23, to recover unpaid

   wages, salary, 403(b) contributions, health insurance coverage, other employee benefits, and

   other damages on behalf of all individuals employed in the State of New York by Defendant who

   were terminated as part of the plant closing ordered by Defendant in the latter half of April/early

   May of 2020 and did not receive sixty (60) days notice under the WARN Act and/or ninety (90)

   days notice under NY WARN Act. All said persons, including Plaintiffs, are referred to herein

   as the “Class Members” and/or the “Class”.

51. The number, names and addresses of the Class Members are readily ascertainable from the

   records of Defendant. The dates of employment and the rates of pay for each Class Member, and

   the wages paid to them, are also determinable from Defendant’s records which they are required

   by law to maintain. Notice can be provided by means permissible under FRCP Rule 23.

52. The proposed Class is so numerous – the Warn Notice that Defendant filed with the New York

   State Department of Labor identified 141 employees – that joinder of all Class Members is

   impracticable, and the disposition of their claims as a Class will benefit the parties and the Court.

53. Plaintiffs’ claims are typical of the claims of the Class Members, and the relief sought is typical

   of the relief which would be sought by each Class Member in separate actions. All the Class

   Members were subject to the same corporate practices of Defendant, in that they were not given




                                                 8
             Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 9 of 22



   (a) sixty (60) days advance notice of the plant closing as required by the WARN Act, and (b)

   ninety (90) days advance notice of the plant closing as required by the NY WARN Act.

54. Defendants’ corporate-wide policies and practices affected all Class Members similarly, and

   Defendants benefited from the same type of unfair and/or wrongful acts as to each Class

   Member.

55. As fellow employees of Defendant, which failed to provide them with the notices required by the

   WARN Act and the NY WARN Act, Plaintiffs and the other Class Members sustained similar

   losses, injuries and damages arising from the same unlawful policies, practices, and procedures.

56. Plaintiffs are able to fairly and adequately protect the interests of the Class and have no interests

   antagonistic to the Class. Plaintiffs have retained Harrison, Harrison & Associates, competent

   and experienced employment litigators.

57. A class action is superior to other available methods for the fair and efficient adjudication of the

   controversy – particularly in the context of WARN litigation where individual class members

   lack the financial resources to vigorously prosecute a lawsuit against corporate defendants. Class

   action treatment will permit a large number of similarly situated persons to prosecute their

   common claims in a single forum simultaneously, efficiently, and without the unnecessary

   duplication of efforts and expense that numerous individual actions engender. Because the

   losses, injuries, and damages suffered by each of the individual Class Members are relatively

   small in the sense pertinent to a class action analysis, the expenses and burden of individual

   litigation would make it extremely difficult or impossible for the individual Class Members to

   redress the wrongs done to them. On the other hand, important public interests will be served by

   addressing the matter as a class action. The adjudication of individual litigation claims would

   result in a great expenditure of Court and public resources; however, treating the claims as a




                                                 9
             Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 10 of 22



   class action would result in a significant saving of these costs. The prosecution of separate

   actions by individual members of the Class would create a risk of inconsistent and/or varying

   adjudications with respect to the individual members of the Class, establishing incompatible

   standards of conduct for Defendant and resulting in the impairment of Class Members’ rights and

   the disposition of their interests through actions to which they were not parties. The issues in

   this action can be decided by means of common, class-wide proof. In addition, if appropriate,

   the Court can, and is empowered to, fashion methods to efficiently manage this action as a class

   action.

58. Upon information and belief, employees of defendants in these types of actions are often afraid

   to individually assert their rights out of fear of direct or indirect retaliation and former employees

   are fearful of bringing individual claims because of the fear that doing so could harm their

   employment, future employment, and future efforts to secure employment. A class action

   provides class members who are not named in the complaint a degree of anonymity which allows

   for the vindication of their rights while eliminating or reducing these risks.

59. The questions of law and fact common to the Class predominate over any questions affecting

   only individual Class Members, including whether Defendants failed to provide the Class

   Members with the advance written notice of their terminations required by (a) the WARN Act,

   and (b) the NY WARN Act.

60. Absent a class action, many of the Class Members likely will not obtain redress of their injuries.

                         FIRST CLAIM FOR RELIEF
(The WARN Act – Brought by Plaintiffs on Behalf of Themselves and the Class Members)

61. Plaintiffs, on behalf of themselves and the Class Members, reallege and incorporate by reference

   all previous paragraphs as if they were set forth again herein.




                                                10
           Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 11 of 22



62. The WARN Act requires that an employer not order closure or a mass layoff until 60 days after it

   serves written notice to the affected employees.

63. The failure of Defendant to provide Plaintiffs or the Class Members with the required 60 days

   advance notice of Defendant’s plant closing was unconscionable and irresponsible and

   constituted a blatant violation of the WARN Act, 29 U.S.C. § 2102. Upon information and

   belief, Defendant was aware that it was going to shut down and nonetheless failed to provide its

   long-term employees, some of whom had worked for Defendant for more than twenty years, with

   the statutorily required notice that it was closing.

64. As a direct and proximate result of Defendant’s unlawful conduct, as set forth herein, Plaintiffs

   and the Class Members have sustained damages, including loss of earnings, in an amount to be

   established at trial, and Plaintiffs, on behalf of themselves and the Class Members, seek damages

   in the amount of their respective unpaid wages and health and retirement benefits, pre and post

   judgment interest, attorneys’ fees and costs, pursuant to the WARN Act, and such other legal and

   equitable relief as this Court deems just and proper.

                        SECOND CLAIM FOR RELIEF
     (The NY WARN Act – NYLL, Brought by Plaintiffs on Behalf of Themselves and
                              the Class Members)

65. Plaintiffs, on behalf of themselves and the Class Members, reallege and incorporate by reference

   all previous paragraphs as if they were set forth again herein.

66. The failure of Defendant to provide Plaintiffs or the Class Members with the required 90 days

   advance notice of Defendant’s plant closing was unconscionable and irresponsible, and

   constituted a blatant violation of the NY WARN Act, NYLL § 860-(b).

67. As a direct and proximate result of Defendant’s unlawful conduct, as set forth herein, Plaintiffs

   and the Class Members have sustained damages, including loss of earnings, in an amount to be




                                                 11
               Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 12 of 22



       established at trial, and Plaintiffs, on behalf of themselves and the Class Members, seek damages

       in the amount of their respective unpaid wages and health and retirement benefits, pre and post

       judgment interest, attorneys’ fees and costs, pursuant to the NY WARN Act, and such other legal

       and equitable relief as this Court deems just and proper.


                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the Class Members, pray for relief as follows:

       (a)    Certification of this action as a class action;

       (b)    Designation of Plaintiffs as the Representatives of the Class;

       (c)    An award of damages, according to proof, including statutory damages and interest, to be

              paid by Defendant;

       (d)    Costs of action incurred herein, including expert fees;

       (e)    Attorneys’ fees, including fees pursuant to 29 U.S.C. § 2102 and NYLL § 860-(b) and

              other applicable statutes;

       (f)    Pre-Judgment and post-judgment interest, as provided by law; and

       (g)    Such other and further legal and equitable relief as this Court deems necessary, just and

              proper.

Dated: May 26, 2020

                                      Respectfully submitted,

                                      HARRISON, HARRISON & ASSOCIATES

                                      __/S/ DAVID HARRISON__________________
                                      David Harrison, Esq.
                                      dharrison@nynjemploymentlaw.com
                                      Julie Salwen, Esq.
                                      jsalwen@nynjemploymentlaw.com
                                      110 State Highway 35, Suite 10
                                      Red Bank, NJ 07701



                                                     12
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 13 of 22



                 (718) 799-9111 Phone
                 (718) 799-9171 Fax
                 Attorneys for Plaintiffs & the Putative Class




                               13
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 14 of 22




EXHIBIT "1"
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 15 of 22
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 16 of 22




EXHIBIT "2"
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 17 of 22
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 18 of 22
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 19 of 22




EXHIBIT "3"
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 20 of 22
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 21 of 22




EXHIBIT "4"
Case 1:20-cv-04040 Document 1 Filed 05/26/20 Page 22 of 22
